Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Gaunt (US 2017/0283337) discloses a method for creating nutrient rich soil comprising composting a horticultural media to form a base media, adding more base media to the compost, and adding nutrients such as gypsum and sulfur to the composted media. (See Paragraphs [0077] through [0089] and claims 1-6.) Gaunt teaches in Paragraph [0037] that the base material can include any material or combination of materials with an appropriate carbon content and air space, including sphagnum moss, peat moss, pine bark, rice hulls, wood chips, corn stover, wheat straw, barley straw, spent brewers grain, perlite and sand. Harman et al (US 2014/0323297) discloses a growing media which may include soil, sand, compost, peat, rice hulls, coir, cocopeat and other soilless growing media. It would be obvious from Harman et al to provide peat as the additional base media disclosed in Paragraphs [0086] and [0087] of Gaunt. One of ordinary skill in the art would be motivated to do so, since Gaunt teaches in Paragraph [0037] that the base media can be any material or combination of materials with an appropriate carbon content and air space, specifically disclosing coir as such media, and Harman et al establish the equivalence between coir and peat as growing media in Paragraph [0050]. Moreover, Gaunt teaches in Paragraph [0003] that the soilless media may be “derived from” peat. However applicant’s claims require the step of adding a prescribed amount of the composite mixture including compost, peat, sulfur, and gypsum to a prescribed amount of bodily remains such that the composite mixture combines with the bodily remains to decompose the bodily remains, the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Sterrett is made of record for disclosing a “soilless” growing media.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736                                                                                                                                                                                           




.